DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (figs. 3 and 7A-7B) directed to claims 1-3, 6-8, 14-15, 17-18 and 20 in the reply filed on 10/13/2022 is acknowledged.

Claims 4-5, 9-13, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US PG. Pub. 2007/0108572).

Regarding claim 1 – Hsu teaches a printed circuit board (fig. 6), comprising: a first insulating layer (110 [paragraph 0032] Hsu states, “The substrate 110 can be an organic substrate”); a pad (120/140 [paragraph 0036 & 0031] Hsu states, “conductors 120…stress block 140 can be metal”) disposed on the insulating layer (110) and having a protrusion (140); and a protective layer (150 [paragraph 0034] Hsu states, “insulation layer 150”) disposed on the insulating layer (110) and having an opening (opening 160 having conductive via 162 therein [paragraph 0029] Hsu states, “through hole 160”) exposing at least a portion of the pad (120/140); wherein the protrusion (140) protrudes from one surface (top surface) of the pad (120/140) and is buried in at least one of the insulating layer and the protective layer (150; claimed structure shown in figure 6).

Regarding claim 2 – Hsu teaches the printed circuit board of claim 1, wherein the pad (fig. 6, 120/140) includes a first metal layer (120 [paragraph 0032] Hsu states, “The first conductor 122 and the second conductor 124 can be the conductive wires or the microelectronic dies, and the materials thereof are all metals, such as copper, gold, and the like”; first conductor 122 is considered equivalent to conductors 120) and a second metal layer (140 [paragraph 0031] Hsu states, “stress block 140 can be metal”) disposed on the first metal layer (120) and provided as the protrusion (140; see fig. 6).

Regarding claim 3 - Hsu teaches the printed circuit board of claim 2, wherein the first metal layer (fig. 6, 120) is disposed on the insulating layer (110), and wherein the second metal layer (140) is disposed on a surface of the first metal layer (120) opposite to a surface of the first metal layer (120) opposing the insulating layer (110) and is buried in the protective layer (150; claimed structure shown in figure 6).

Regarding claim 6 – Hsu teaches the printed circuit board of claim 2, wherein one surface (fig. 6, upper surface of first metal layer 120) of the pad (120/140) is coplanar with a boundary between the first metal layer (120) and the second metal layer (140; claimed structure shown in figure 6).

Regarding claim 7 – Hsu teaches the printed circuit board of claim 1, wherein the protrusion (fig. 6, 140) includes a plurality of protrusions (figure 6 shows a set of three protrusions 140; additionally figure 3C shows a set of two protrusions 140 on a first metal layer 122) spaced apart from each other (claimed structure shown in figure 6).

Regarding claim 8 – Hsu teaches the printed circuit board of claim 1, further comprising: a conductive post (fig. 6, 162 [paragraph 0029] Hsu states, “a metal is plated to fill the through hole 160 or a layer of metal is plated only on the inside wall of the through hole 160, thereby a via 162 in a wire form”) disposed on the insulating layer (110) and connected to the pad (120/140).

Regarding claim 14 - Hsu teaches a printed circuit board (fig. 6), comprising: an insulating body (150 [paragraph 0034] Hsu states, “insulation layer 150”); a pad (120/140 [paragraph 0036 & 0031] Hsu states, “conductors 120…stress block 140 can be metal”) disposed in the insulating body (150) and including a first metal layer (120 [paragraph 0032] Hsu states, “The first conductor 122 and the second conductor 124 can be the conductive wires or the microelectronic dies, and the materials thereof are all metals, such as copper, gold, and the like”; first conductor 122 is considered equivalent to conductors 120) and a second metal layer (140); and a conductive post (fig. 6, 162 [paragraph 0029] Hsu states, “a metal is plated to fill the through hole 160 or a layer of metal is plated only on the inside wall of the through hole 160, thereby a via 162 in a wire form”) extending from the first metal layer (figure 2 shows the conductive post 162 “protruding” from the insulating body 150) to protrude from the insulating body (150), wherein the second metal layer (140) is spaced apart from the conductive post (162; claimed structure shown in figure 6).

Regarding claim 15 – Hsu teaches the printed circuit board of claim 14, wherein the second metal layer (fig. 6, 140) includes one or more protrusions (see protrusions of the second metal layer 140) extending from the first metal layer (120) and embedded in the insulating body (150; claimed structure shown in figure 6).

Regarding claim 17 – Hsu teaches the printed circuit board of claim 15, wherein the one or more protrusions (fig. 6, 140 and the conductive post (162) are disposed on a same one side (top side of first metal layer 120) of the first metal layer (120).

Regarding claim 18 – Hsu teaches the printed circuit board of claim 14, wherein a width of the first metal layer (fig. 6, 120) is different from a width of the second metal layer (140; claimed structure shown in figure 6). 

Regarding claim 20 – Hsu teaches the printed circuit board of claim18, wherein side surfaces of the first metal layer (fig. 6, 120) and the second metal layer (140) provide a step (figure 6 shows a “step” structure as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park (US PG. Pub. 2017/0280560) discloses a printed circuit board having a pad with protrusions.
Sasaki (US PG. Pub. 2006/0120056) discloses a circuit component module having a pad made of two layers with a via therethrough.
Schroeder et al. (US Patent 5283948) discloses an interconnect bump having a pad made of two layers with an opening in the top layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847